Perkins, C. J.
Suit by appellant, against appellee, for slander.
Verdict and judgment for the appellee.
There is but one assignment of error in this court, viz.: that the court below erred, in overruling appellant’s motion for a new trial.
The causes for a new trial, specified in the motion, were:
1. The overruling of the demurrer to the second paragraph of answer, and the sustaining of the demurrer to the second paragraph of reply; and,
' 2. That the verdict was contrary to the law and the evidence.
Error in ruling upon a demurrer is not, in any ease, a reason for a new trial. The Ohio, etc., R. W. Co. v. Hemberger, 48 Ind. 462.
That the verdict was contrary to the law and the evidence, was good cause for a motion for a new trial; but the court below overruled the motion, for the reason, we may infer, that the cause assigned did not exist; and, as the evidence is not in the record, we can not say the court erred in its ruling. . •
Judgment affirmed, with costs.